Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner has reviewed Applicant’s arguments filed August 23, 2021 and is persuaded by several, particularly that the prior art of record fails to disclose the elements of identifying at least a top ranked skill, selecting a highest-ranked course, and transmitting for display on the subsection of the profile page.
These omissions of the teachings in the prior art, along with Applicant’s remarks regarding the already 5 reference rejection, persuades the Examiner that it would not be obvious to combine additional references to teach the omitted limitations with the current 5 references.  Please refer to Applicant’s remarks, pages 12 and 13.
Applicant’s remarks and amendment to claim 21 have overcome the previous 112 rejection.
The prior art of record teaches:
Cheng (US Pub. No. 2014/0244561) discloses 
receiving a request for a recommendation, wherein the request is associated with a first user of the social networking system; (P[0014]: recommendation determined based on input from a user)
identifying a group of users who are similar to the first user;  (P[0041]:  attribute of users are used to create a group.  The achievement of the requesting user’s specified goal is the similarity feature.)
creating a list of skills by users of the group of users similar to the first user;  (P[0076-0078]: skills and educational experiences are associated with the goal, thus the users who have achieved the goal).
Transmitting the recommendation (P[0042])
a requesting user’s attributes (i.e., vectors representing profiles) is compared to a target group of users’ attributes ([0041]; [0050]: a recommendation is based on information associated with other users of the social network having attributes associated with the received goal information (thus other users are clustered according to attributes matching the goals) and [0059]: a group of users is identified based on belonging to a professional category by applying a title standardization algorithm that identified similar job titles).
a request based on activation of a user interface element from the profile page (P[0038]; P[0040]: recommendation based on user’s attribute information; P[0067]); identifying based on a comparison of attributes from profiles (P[0025]: profile; P[0040] and P[0044]) and activatable elements for accessing information about the course. (P[0066]; P[0069]; P[0076-0078]; P[0088] P[0090]). Also see Fig. 6a and 6b.
making recommendations regarding tasks necessary to achieve a career goal, including obtain an educational degree and new skills P[0030]; (P[0088] and P[0090]).
using feedback from other users to determine a recommendation (P[0081])
Howell (US Pub. No. 2013/0167039) discloses model-based algorithms using machine-learning such as neural networks to find patterns from training data. ([0030]).
 Menon (US Pub. No. 2011/0177480) discloses that when a student already possesses a skill, the student proceeds to learning a more advanced skill (P[0019]) and using student profiles to identify similar students in order to recommend a learning object (P[0017]; P[0021] and P[0026]).  Menon further discloses metadata associated with a course that lists a skill. (P[0062])
Gorur (US Pub. No. 2003/0078821) discloses a request where a user can specify a qualifier such as a measure of how recent the skill has been acquired. (P[0053]).
Frank (US Pub. No. 2007/0259324) discloses ranking courses based on student feedback (“for example a rank of quality based on student feedback”) and popularity. (P[0013])

The Examiner thus asserts that the prior art of record fails to disclose the entirety of the claimed limiations:
A computer-implemented method performed at a social networking system, using at least one computer processor, the method comprising: 
receiving a request for recommended courses, wherein the request is associated with a first user of the social networking system, the request based on an activation of a user interface element for accessing a subsection of a profile of the first user; 
identifying a group of users who are similar to the first user, the identifying based on a comparison of attributes specified in a user profile of the first user in comparison to attributes specified in user profiles corresponding to the group of users, the identifying including applying a model to vectors representing the user profiles, the model created by applying a deep learning or neural network learning algorithm to training data selected from a corpus of user profile information generated by the social networking system; 
creating a list of recently learned skills by users of the group of users similar to the first user, wherein the recently learned skills are skills learned within a particular time frame of the request; 
for at least one of a top number of ranked skills in the list of recently learned skills, the top number transgressing a threshold ranking: 
determining whether the first user possesses the at least one skill; 
in accordance with a determination that the first user does not possess the at least one skill, identifying at least one course that teaches the at least one skill from a list of courses; 
ranking the identified courses based on user feedback received from users who have accessed the courses; 
selecting a highest-ranked course in the list of courses as the identified course; and 
in response to the receiving of the request, transmitting the selected course to the client device for display on the subsection of the profile of the first user as a recommended course in association with an activatable user interface element for accessing information about the recommended course.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629